  Case 20-07768             Doc 17         Filed 05/14/20 Entered 05/14/20 10:49:56                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: ALAN T LEWIS                                                 ) Case No. 20 B 07768
                                                                 )
                                                       Debtor    ) Chapter 13
                                                                 )
                                                                 ) Judge: CAROL A DOYLE

                                                    NOTICE OF MOTION

   ALAN T LEWIS                                                                   CUTLER & ASSOC
                                                                                  via Clerk's ECF noticing procedures
   112 LONG AVE
   SCHAUMBURG, IL 60193

   Please take notice that on June 09, 2020 at 10:30 am my designee or I will appear before the Honorable
   Judge CAROL A DOYLE at 219 South Dearborn Courtroom 742, Chicago, IL and present the motion set
   forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on May 14,
   2020.

                                                                                    /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On March 18, 2020 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   341 meeting not adjourned.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                           Respectfully submitted,
                                                                                           /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
